___________

                                     No. 95-2701
                                     ___________


Renardo J. Boyd, Sr.,                    *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Arkansas.
Centers for Youth and Families,          *        [UNPUBLISHED]
                                         *
              Appellee.                  *

                                     ___________

                        Submitted:   March 20, 1996

                            Filed:   March 29, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Renardo J. Boyd, Sr., appeals the district court's1 grant of summary
judgment to defendant in his employment discrimination action.          Having
carefully reviewed the record and the parties' briefs we conclude that the
district court's judgment was correct and that an opinion would lack
precedential value.       The judgment is affirmed.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.